ORDER

PER CURIAM.
AND NOW, this 5th day of January, 2006, upon consideration of the Recommendation of the Three-Member Panel of the Disciplinary Board dated November 4, 2005, the Joint Petition in Support of Discipline on Consent is hereby granted in accordance with Rule 215(g), Pa.R.D.E., and it is
ORDERED that Janeane Michelle James is suspended on consent from the Bar of this Commonwealth for a period of eighteen months, and she shall comply with all the provisions of Rule 217, Pa. R.D.E.
Respondent is further directed to make restitution of $1,017.00 to Darlene Price and $950.00 to Allen B. Diggs within thirty days from the date of this Order.
Former Justice Nigro did not participate in this matter.